Case 20-01293-VFP        Doc 1   Filed 05/20/20 Entered 05/20/20 11:33:58            Desc Main
                                 Document     Page 1 of 11



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1
 BECKER LLC
 Eisenhower Plaza Two, Suite 1500
 354 Eisenhower Parkway
 Livingston, New Jersey 07039
 (973) 422-1100
 Counsel to Eric R. Perkins, Chapter 7 Trustee for the
 Debtor, Laurence Braunstein
 Attorney Appearing: BARRY S. CRANE, ESQ.
 Email: bcrane@becker.legal
 In re:                                                  Chapter 7

                                                         Case No. 18-17496
 LAURENCE M. BRAUNSTEIN,
                                                         Judge: Hon. Vincent F. Papalia
                               Debtor.

 ERIC R. PERKINS, CHAPTER 7 TRUSTEE,                     Adversary No. 20-____________

                               Plaintiff,

 v.

 BMW FINANCIAL SERVICES NA, INC. and
 BMW FINANCIAL SERVICES NA, LLC

                               Defendants.



COMPLAINT (I) TO AVOID AND RECOVER PROPERTY TRANSFERRED BY
DEBTOR OR ITS EQUIVALENT VALUE PURSUANT TO 11 U.S.C. §§ 544 AND 550
AND APPLICABLE NON-BANKRUPTCY LAW; (II) TO DISALLOW CLAIMS
PURSUANT TO 11 U.S.C. § 502(d); (III) TO FIND UNJUST ENRICHMENT AND
IMPOSE CONSTRUCTIVE TRUSTS; AND (IV) FOR OTHER RELATED RELIEF

       Plaintiff, ERIC R. PERKINS, Chapter 7 Trustee (the “Trustee” or “Plaintiff”) for Laurence

M. Braunstein (the “Debtor”), by and through his undersigned counsel, Becker LLC, by way of

Complaint against defendant BMW Financial Services NA, Inc. and BMW Financial Services NA,

LLC (collectively the “Defendant”), hereby alleges and says as follows:


                                                1
Case 20-01293-VFP         Doc 1   Filed 05/20/20 Entered 05/20/20 11:33:58        Desc Main
                                  Document     Page 2 of 11




                         NATURE, JURISDICTION, AND VENUE

        1.       This is an adversary proceeding brought by the Trustee to avoid and recover

property transferred by the Debtor or its equivalent valu e pursuant to 11 U.S.C. §§ 544

and 550 of title 11 of the United States Code, 11 U.S.C. §§ 101, et. seq. (the “Bankruptcy

Code”), applicable non-bankruptcy law, and Rules 3007 and 7001 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”); (ii) to disallow claims pursuant to

11 U.S.C. § 502(d); (iii) to find unjust enrichment and impose constructive trusts; and

(iv) for other related relief.

        2.       The United States Bankruptcy Court for the District of New Jersey (the

“Court”) has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 157 and

1334.

        3.       This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (E), (F),

(H) and (O). To the extent necessary, the Trustee consents to the final order or judgment

of this Court.

        4.       Venue is properly in the Bankruptcy Court pursuant to 28 U.S.C. § 1409.

                                       THE PARTIES

        5.       On April 17, 2018, the Office of the United States Trustee for Region 3 (the

“U.S. Trustee”) appointed the Trustee as the Chapter 7 trustee for the Debtor’s bankruptcy

estate created pursuant to 11 U.S.C. § 541 (the “Estate”).

        6.       Upon information and belief, each Defendant is a provider of automobiles

and related financing doing business in the State of New Jersey, each having a registered

agent in New Jersey of The Corporation Trust Company, 920 Bear Tavern Road, West

Trenton, New Jersey 08628.


                                               2
Case 20-01293-VFP          Doc 1    Filed 05/20/20 Entered 05/20/20 11:33:58             Desc Main
                                    Document     Page 3 of 11



       7.        The Debtor is an individual having an address of 20 West Palisade Avenue,

#2230, Englewood, New Jersey 07631.

                                   FACTUAL BACKGROUND

A. The Debtor’s Bankruptcy Case.

       8.        On April 16, 2018 (the “Commencement Date”), the Debtor, through his counsel,

Wasserman, Jurista & Stolz, P.C. (“Debtor’s Counsel”), filed a voluntary petition [ECF #1] (the

“Petition”) for liquidation under chapter 7 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of New Jersey (the “Bankruptcy Court”) commencing the proceedings styled,

In re Laurence Braunstein, Bankr. No. 18- 17496 (the “Chapter 7 Case”).

       9.        Thereafter, the Office of the United States Trustee for Region 3 (the “U.S. Trustee”)

appointed the Trustee in the Chapter 7 Case pursuant to Bankruptcy Code § 701 to administer the

Estate. [ECF #3]. No other trustee has been elected or designated pursuant to Bankruptcy Code

§§ 702 or 703.

B. The Debtor’s Professional and Family Life.

       10.       Prior to the Chapter 7 Case, the Debtor was a highly paid financial broker. He had

been employed by Janney Montgomery Scott LLC (“Janney”).

       11.       A few years prior to the Commencement Date, the Debtor resigned from Janney

and joined Morgan Stanley Smith Barney LLC (“Morgan Stanley”).

       12.       Upon information and belief, litigation related to the Debtor’s new position with

Morgan Stanley was a major precipitating factor in the Debtor’s commencing the Chapter 7 Case.

       13.       Outside of work, the Debtor had a very complicated family life. He had been

divorced from his first wife, with whom he had one child. He had at least two other relationships

through which he has other children.


                                                   3
Case 20-01293-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 11:33:58            Desc Main
                                   Document     Page 4 of 11



       14.     The Debtor scheduled over $12,000,000 in creditor claims and listed assets of less

than $1,100,000. [See Summary of Assets and Liabilities, Petition at p. 9.] The filed claims in the

Debtor’s Chapter 7 Case exceed $6,730,000, including $96,289.61 in secured claims and

$25,592.43 in priority claims.

C. Transfer at Issue.

       15.     Between April 16, 2014 and the Commencement Date, the Debtor made various

transfers in the minimum amount of $30,766.09 to Defendant as set forth in Exhibit “A” to this

Complaint (the “Subject Transfers”).

       16.     The Debtor has no contractual or other duty or relationship with Defendant or

anyone else requiring him to make the Subject Transfers and consequently had no legal obligation

to make the Subject Transfers.

       17.     The Trustee’s investigation of the Debtor’s financial affairs is ongoing. To the

extent the Debtor made other transfers to Defendant, the Trustee may amend this Complaint to add

additional transfers.

                                       COUNT ONE
               Avoidance of Fraudulent Transfers – State Law Actual Fraud
       (11 U.S.C. § 544, N.J.S.A. 25:2-25(a), N.J.S.A. 25:2-27, and N.J.S.A. 25:2-29)

       18.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       19.     The Debtor made the Subject Transfers to Defendant during the four (4) years

period prior to the Commencement Date with the actual intent on the part of the Debtor to hinder,

delay, and defraud the Debtor’s creditors of their just claims against the Debtor.

       20.     As a result, the Subject Transfers constitute fraudulent transfers under 11 U.S.C.

§ 544, N.J.S.A. § 25:2-25(a), N.J.S.A. § 25:2-27, and N.J.S.A. § 25:2-29.



                                                 4
Case 20-01293-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 11:33:58             Desc Main
                                   Document     Page 5 of 11



       21.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Subject Transfers;

               (ii) for the value of the Subject Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                        COUNT TWO
            Avoidance of Fraudulent Transfers – State Law Constructive Fraud
        (11 U.S.C. § 544, N.J.S.A. 25:2-25(b), N.J.S.A. 25:2-27, and N.J.S.A. 25:2-29)

       22.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       23.     The Debtor made the Subject Transfers to Defendant for the benefit of certain of

the Debtor’s family members (“Beneficiaries”) without receiving reasonably equivalent

consideration in exchange therefor, for antecedent debts owed thereby and while the Debtor was

insolvent.

       24.     Given the small value of the Debtor’s estate in comparison with his sizeable

liabilities, the Debtor made the Subject Transfers with the belief that he could not pay his debts as

they became due, if not the outright intention not to pay his debts. At a minimum, the Debtor

reasonably should have believed that he could not make the Subject Transfers and continue to pay

his debts as they became due.




                                                  5
Case 20-01293-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 11:33:58             Desc Main
                                   Document     Page 6 of 11



       25.     As a result, the Subject Transfers constitute fraudulent transfers under 11 U.S.C.

§ 544, N.J.S.A. § 25:2-25(b); N.J.S.A. 25:2-27, and N.J.S.A. § 25:2-29.

       26.     The transfers are not exempt from avoidance under the provisions of 11 U.S.C. §

546.

       27.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Subject Transfers;

               (ii) for the value of the Subject Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                        COUNT THREE
                               Disallowance of Defendant’s Claims
                                       (11 U.S.C. § 502(d))

       28.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       29.     Pursuant to 11 U.S.C. § 502(d), the claim of any entity or transferee receiving a

payment that is avoidable under 11 U.S.C. § 544 shall be disallowed unless the entity or transferee

turns over the payment or value of the payment.

       30.     Defendant is the transferee of the Subject Transfers.

       31.     Defendant has, or may claim to have, claims against the Debtor’s estate.




                                                  6
Case 20-01293-VFP           Doc 1   Filed 05/20/20 Entered 05/20/20 11:33:58              Desc Main
                                    Document     Page 7 of 11



          32.    Defendant has neither paid nor surrendered the Subject Transfers or the value of

the Subject Transfers to the Trustee.

          33.    The Trustee objects to any and all claims of Defendant, including, without

limitation, all prepetition and postpetition claims, pursuant to 11 U.S.C. § 502(d).

          WHEREFORE the Trustee is entitled to judgment against Defendant disallowing all claims

of Defendant unless and until Defendant returns all amounts due to the Debtors' bankruptcy estates,

and any other separately filed objections to such claims are resolved as provided by 11 U.S.C. §

502(d).

                                          COUNT FOUR
                                         Unjust Enrichment

          34.    The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

          35.    Defendant has been unjustly enriched by the Debtor’s payment to it on behalf of

the Beneficiaries without receiving equivalent value in exchange therefor.

          36.    The unjust enrichment to Defendant prejudices the rights of the Debtor, the Trustee

and the Debtor’s creditors.

          37.    Equity mandates that the Subject Transfers be returned to the estate.

          WHEREFORE, the Trustee demands judgment against Defendant as follows:

                 (i) avoiding the Subject Transfers;

                 (ii) for the value of the Subject Transfers;

                 (iii) awarding compensatory damages;

                 (iv) awarding interest on such amounts;

                 (v) awarding reasonable attorneys’ fees and costs of suit; and

                 (vi) for such other and further relief as the Court deems just and equitable.

                                                    7
Case 20-01293-VFP           Doc 1   Filed 05/20/20 Entered 05/20/20 11:33:58            Desc Main
                                    Document     Page 8 of 11



                                    RESERVATION OF RIGHTS

       38.     The Trustee reserves the right to assert additional claims or causes of action against

any third party relating to the subject matter of this action or otherwise as may be permitted under

the Bankruptcy Code or by agreement.

       39.     During the course of this adversary proceeding, the Trustee may learn (through

discovery or otherwise) of additional avoidable and recoverable transfers made to Defendant other

than those identified on the exhibit annexed hereto. Because he intends to avoid and recover any

and all transfers made by the Debtor as permitted under applicable law, the Trustee reserves the

right to: (a) amend this Complaint to include and identify additional transfers, information

regarding the claims for relief herein, claims or causes of action and/or information regarding or

modifications to the name of Defendant; and (b) have any such amendments relate back to the

filing of this Complaint.



                                              BECKER LLC
                                              Counsel to Eric R. Perkins, as Chapter 7 Trustee


                                              By: /s/Barry S. Crane, Esq.
                                                     Barry S. Crane, Esq.

Dated: May 20, 2020




                                                 8
Case 20-01293-VFP   Doc 1   Filed 05/20/20 Entered 05/20/20 11:33:58   Desc Main
                            Document     Page 9 of 11




                              Exhibit A
Case 20-01293-VFP   Doc 1    Filed 05/20/20 Entered 05/20/20 11:33:58   Desc Main
                            Document      Page 10 of 11
                         Case 20-01293-VFP      Doc 1    Filed 05/20/20 Entered 05/20/20 11:33:58 Desc Main
                                                          LAURENCE M.Page
                                                       Document       BRAUNSTEIN
                                                                           11 of 11                                                               Exhibit A

                          Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements
                                                   For the Four Year Period 4/16/2014 ‐ 4/16/2018




                      Payee                             Beneficiary                 Check No.   Check Date Clearing Date   Amount       Account
BMW Financial                                                                          EFT      8/25/2014   8/25/2014          700.00
BMW Financial                                                                          EFT      8/28/2014   8/28/2014          927.31
BMW Financial                                                                          EFT       9/8/2014    9/8/2014          700.00
BMW Financial                                                                          EFT      9/10/2014   9/10/2014           83.15
BMW Financial                                                                          EFT      10/14/2014 10/14/2014          628.38
BMW Financial                                                                          EFT      10/30/2014 10/30/2014          927.31
BMW Financial                                                                          EFT      10/30/2014 10/30/2014          650.00
BMW Financial                                                                          EFT      12/2/2014   12/2/2014          927.32
BMW Financial                                                                          EFT      1/16/2015   1/16/2015          930.00
BMW Financial                                                                          EFT       2/9/2015    2/9/2015          700.00
BMW Financial                                                                          EFT       2/9/2015    2/9/2015          647.99
BMW Financial                                                                          EFT      2/27/2015   2/27/2015        1,000.85
BMW Financial                                                                          EFT      3/24/2015   3/24/2015          970.00
BMW Financial                                                                          EFT      4/20/2015   4/20/2015          800.00
BMW Financial                                                                          EFT      5/13/2015   5/13/2015        2,309.72
BMW Financial                                                                          EFT       6/2/2015    6/2/2015          647.99
BMW Financial                                                                          EFT       6/8/2015    6/8/2015          647.99
BMW Financial                                                                          EFT      6/12/2015   6/12/2015          647.99
BMW Financial                                                                          EFT      7/13/2015   7/13/2015        1,900.00
BMW Financial                                                                          EFT      7/13/2015   7/13/2015        1,232.34
BMW Financial                                                                          EFT      7/22/2015   7/22/2015          650.00
BMW Financial                                                                          EFT      7/29/2015   7/29/2015        1,926.63
BMW Financial                                                                          EFT      8/21/2015   8/21/2015          650.00
BMW Financial                                                                          EFT      9/15/2015   9/15/2015          650.00
BMW Financial                                                                          EFT      9/16/2015   9/16/2015        1,000.85
BMW Financial                                                                          EFT      9/23/2015   9/23/2015          650.00
BMW Financial                                                                          EFT      10/6/2015   10/6/2015        1,000.85
BMW Financial                                                                          EFT      11/18/2015 11/18/2015        1,000.85
BMW Financial                                                                          EFT       1/5/2016    1/5/2016        1,050.00
BMW Financial                                                                          EFT      1/19/2016   1/19/2016          995.86
BMW Financial Total                                                                                                         30,766.09
